Case 19-18671   Doc 13   Filed 08/08/19 Entered 08/08/19 09:30:17   Desc Main
                           Document     Page 1 of 5
Case 19-18671   Doc 13   Filed 08/08/19 Entered 08/08/19 09:30:17   Desc Main
                           Document     Page 2 of 5
Case 19-18671   Doc 13   Filed 08/08/19 Entered 08/08/19 09:30:17   Desc Main
                           Document     Page 3 of 5
Case 19-18671   Doc 13   Filed 08/08/19 Entered 08/08/19 09:30:17   Desc Main
                           Document     Page 4 of 5
Case 19-18671   Doc 13   Filed 08/08/19 Entered 08/08/19 09:30:17   Desc Main
                           Document     Page 5 of 5
